DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Response to Amendment
	The amendment filed 10/04/2021 is acknowledged. Claims 1-10 remain pending and are the claims addressed below. The objection previously set forth in the 04/02/2021 Office action has been overcome in view of the amendments made to the claims and is therefore withdrawn. 

Claim Interpretation
Claims 1-8 are directed towards an apparatus (i.e., three-dimensional shaping apparatus). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: there is insufficient antecedent basis for the recitation "said sensor" in line 3. Claim 6 depends from claim 5, and therefore claim 1, neither of which include a sensor; therefore it is not clear what structure is being referred to in the claim. Claim 2 first introduces "a sensor" in lines 1-2, but claim 6 does not depend from claim 2. For the purposes of art rejections, "said sensor" recited in claim 6 is being interpreted to be equivalent to the sensor introduced in claim 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over NOLET et al. (US 2017/0368747; of record) in view of MAALDERINK et al. (US 2009/0289384). 
As to claim 1: NOLET discloses an additive fabrication device configured to form layers of material on a surface of a build platform ([0006]; [0013]; FIG. 1A – stereolithographic printer 100; FIG. 2 – stereolithographic printer 200) reading on the claimed three-dimensional shaping apparatus for shaping a three-dimensional shaped object. NOLET further discloses the claimed material storage that 
NOLET discloses the interior surface 111 of container 102 being at least partially transparent to actinic radiation that is generated by a radiation source located within the support base 101, such that liquid photopolymer located between the interior surface 111 of the container 102 and the bottom facing portion of the build platform 105 or an object being fabricated thereon, may be exposed to the radiation ([0015]); wherein, this disclosure combined with FIG. 1A in NOLET (an annotated version provided below), illustrates NOLET reading on the claimed shaping pad, on which the material is shaped into the three-dimensional shaped object by being irradiated with a light beam, being provided on a surface of said platform and facing said material storage. NOLET also discloses the claimed movement controller that controls the movement of said platform by said moving unit (claim 1). 

    PNG
    media_image1.png
    748
    640
    media_image1.png
    Greyscale

if the downward movement of said material storage is detected.
However, MAALDERINK teaches a system, method, and controller and computer program for producing a tangible three-dimensional object ([0001], [0008], [0037]). MAALDERINK further teaches the system 1 including a basin 2 in which a liquid can be provided, and the basin 2 including a space 3 which can filled with the liquid to form a layer of fluid which can be transformed into a solid layer ([0016], FIG. 1). MAALDERINK teaches the object 5 being produced being suspended on a carrier platform 10, and an actuator 8 being used to move the carrier platform towards or away from the space 3 ([0019], FIG. 1). 
The system 1 taught by MAALDERINK includes a controller 7 which is connected with a controller input 70 to a force sensor 9, so that the controller 7 may receive a measurement value from the force sensor 9, such that the force sensor 9 measures the force exerted on the reference platform 4 (i.e., first detector capable of detecting downward movement of said material storage) relative to the object 5 and output to the controller 7 a measured value of the force so the controller 7 can control the production of the object 5 based on a determined value of the force exerted on the reference platform 4 of the layer 50 or based on a parameter related to the force, e.g., the acceleration or the shape and/or surface area of the layer 50 that is being formed, and based on the this measured value, the controller can control the actuator 8 ([0021], [0033], claim 2, claim 3, FIG. 1). 
if the downward movement of said material storage is detected.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the first detector and corresponding movement controller function taught by MAALDERINK into the additive fabrication device of NOLET. MAALDERINK recognizes doing so to be advantageous as a system with a force sensor (i.e., first detector) has an increased production speed comparted to conventional systems, because the controller can control the production of the object 5 based on a determined value of the force exerted on the reference platform or on the solid layer or of a parameter related to this force, e.g., the acceleration or the shape and/or surface area of the layer that is being formed, and therefore the period of time for a sub-process can be adjusted to a specific layer which reduces idle time ([0023], [0025]). 
As to claim 2: NOLET and MAALDERINK remain as applied above. NOLET, modified by MAALDERINK, further read on the claimed sensor that detects a position of said platform, wherein said movement controller controls the movement of said platform by said moving unit in correspondence with the detected position of said platform (see [0006], [0007], [0029], [0030], claim 3, and claim 4 of NOLET). 
As to claim 3: NOLET and MAALDERINK remain as applied above. YASUKOCHI, modified by MAALDERINK, further read on the claimed supporter that supports said material storage (see FIG. 1A – support base 101 of NOLET). 
As to claim 4: NOLET and MAALDERINK remain as applied above. YASUKOCHI, modified by MAALDERINK, further read on the claimed material storage comprising an elastic member on a lower surface thereof (see the rejection of claim 1; see [0029] of NOLET). 
As to claim 5: NOLET and MAALDERINK remain as applied above. NOLET, modified by MAALDERINK, further read on the claimed load detector that detects a load applied to said material storage between said platform and said shaping pad, wherein said movement controls, based on the detected load, the movement of said platform by said moving unit (see the rejection of claim 1 above; see [0021], [0027], [0028], [0029], and [0033] of MAALDERINK).
As to claim 6: NOLET and MAALDERINK remain as applied above. NOLET, modified by MAALDERINK, further read on the claimed a notifier that send an alert notification based on a detection result from all of said first detector, said sensor, and said load detector (see the rejection of claim 1 above; see [0029] and [0030] of NOLET; see [0030] of MAALDERINK). 
As to claim 7: NOLET and MAALDERINK remain as applied above. NOLET, modified by MAALDERINK, further read on the claimed wherein said material storage comprises a light beam-transmitting member (see [0015] and FIGs. 1A-1B – interior surface 111 of NOLET; see [0006] of MAALDERINK). 
As to claim 8: NOLET and MAALDERINK remain as applied above. NOLET, modified by MAALDERINK, further read on the claimed wherein said light-beam transmitting member comprises glass (see [0015] and FIGs. 1A-1B – interior surface 111 of NOLET; see [0006] of MAALDERINK). 
As to claim 9: NOLET and MAALDERINK remain as applied above. NOLET, modified by MAALDERINK, further read on the claimed control method of a three-dimensional shaping apparatus for shaping a three-dimensional shaped object, comprising: a material storage that stores a material of the three-dimensional shaped object, a platform arranged facing the material storage, a moving unit that moves the platform in a vertical direction, a shaping pad, on which the material is shaped into the three-dimensional shaped object by being irradiated with a light beam, is provided on a surface of said platform, and facing the material storage, a first detector that detects downward movement of the material storage, and a movement controller that controls, if the downward movement of the material 
As to claim 10: NOLET and MAALDERINK remain as applied above. NOLET, modified by MAALDERINK, further read on the claimed non-transitory computer readable medium storing a control program of a three-dimensional shaping apparatus for shaping a three-dimensional shaped object, comprising: 3US Application No. 16/146,780Response to Final Office Action of April 2, 2021a material storage that stores a material of the three-dimensional shaped object, a platform arranged facing the material storage, a moving unit that moves the platform in a vertical direction, a shaping pad, on which the material is shaped into the three-dimensional shaped object by being irradiated with a light beam, is provided on a surface of said platform, and facing the material storage, a first detector that detects downward movement of the material storage, and a movement controller that controls the movement of the platform by the moving unit, if the downward movement of the material storage is detected, the control program for causing a computer to execute a method, comprising: causing the moving unit to move the platform in the vertical direction; detecting the downward movement of the material storage; and controlling the movement of the platform by the moving unit, if the downward movement of the material storage is detected (see the rejection of claim 1 above).

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/04/2021, with respect to the rejection(s) of claim(s) 1-7 and 9-10 under 35 USC 103 as being unpatentable over NOLET in view of VOLK have been fully considered and are persuasive in view of the amendments made to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: YASUKOCHI et al. (US 2010/0196526) teaches an optical shaping apparatus and shaping base which includes a reference plate and a shaping plate, where a bottom surface of the shaping plate functions as a support surface for supporting a three-dimensional object forming in a stepwise manner ([0054]; [0057]) corresponding to the claimed shaping pad provided on a surface of the platform; and LOBOVSKY et al. (US 2014/0085620) teaches a 3D printing system and method that uses a self-leveling assembly to maintain a constant parallel orientation between a build platform and the bottom surface of a resin tank (abstract) analogous to the claimed downward movement of the material storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743